PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE FIRST QUARTER OF 2011 · Revenues were $21.8 million, operating income was $11.5 million. · Diluted earnings per share was $0.11 on GAAP basis and $0.10 on non-GAAP basis. NEW YORK, NEW YORK, April 26, 2011 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP and non-GAAP basic and diluted net income and earnings per share for the first quarter of 2011 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended March 31, For the Three Months Ended March 31, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three months ended March31, 2011 and 2010 include adjustments related to the Company’s tax receivable agreement and the associated liability to selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $6.2million and $0.10, respectively, for the three months ended March31, 2011, and $5.5million and $0.08, respectively, for the three months ended March31, 2010.GAAP and non-GAAP net income for diluted earnings per share generally assumes all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended March 31, December 31, March 31, Institutional Accounts Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) Market Appreciation End of Period $ $ $ Retail Accounts Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) ) Market Appreciation End of Period $ $ $ Total Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) ) ) Market Appreciation End of Period $ $ $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Revenues were $21.8 million for the first quarter of 2011, an increase of 13.5%, from $19.2 million, for the first quarter of 2010, and an increase of 6.3%, from $20.5 million, for the fourth quarter of 2010. Average assets under management for the first quarter of 2011 was $16.2 billion, anincrease of 12.5%, from $14.4 billion, for the first quarter of 2010, and an increase of 9.5%, from $14.8 billion, for the fourth quarter of 2010. The weighted average fee rate was 0.539% for the first quarter of 2011, increasing from 0.532% for the first quarter of 2010, and decreasing from 0.555% for the fourth quarter of 2010.The increase from the first quarter of 2010 was primarily due to a shift in asset mix towards our institutional accounts.Institutional accounts comprised 79.6% of average assets for the three months ended March 31, 2011, increasing from 75.7% for the three months ended March 31, 2010.In addition, the expiration of the temporary, voluntary partial fee waiver on the John Hancock Classic Value Fund, which ended in May 2010, contributed to an increase in the weighted average fee rate from the first quarter of 2010.The decrease from the fourth quarter of 2010 was primarily due to an increase in the average size of the Company’s institutional accounts.The Company’s tiered fee schedules typically charge lower rates as account size increases. The weighted average fee rate for institutional accounts was 0.578% for the first quarter of 2011, decreasing from 0.594% for the first quarter of 2010, and from 0.596% for the fourth quarter of 2010. The year-over-year and fourth quarter of 2010 to first quarter of 2011 decreases were primarily due to an increase in the average size of the Company’s institutional accounts, as well as the shift, for certain of the Company’s clients, to a performance-based fee.These performance-based fees pay incentive fees according to the performance relative to certain agreed-upon benchmarks, which results in a lower base fee, but allows for the Company to earn higher fees if the relevant investment strategy out-performs the agreed-upon benchmark.This decrease was offset to an extent by a shift in asset mix amongst the Company’s institutional products and an increase in performance fees recognized. The weighted average fee rate for retail accounts increased to 0.385% for the first quarter of 2011, from 0.341% for the first quarter of 2010, and decreased from 0.396% for the fourth quarter of 2010. The year-over-year increase was due to the expiration of the temporary, voluntary partial fee waiver on the John Hancock Classic Value Fund noted above and the timing of asset flows in our retail accounts. The decrease from the fourth quarter of 2010 to the first quarter of 2011 was due to the timing of asset flows in our retail accounts. Total operating expenses were $10.3 million in the first quarter of 2011, compared to $9.3 million in the first quarter of 2010, and $9.6 million in the fourth quarter of 2010.The increase in operating expenses from the first and fourth quarter of 2010 was primarily due to increases in compensation and benefits expenses. As of March 31, 2011, employee headcount was 67, down from 68 at March 31, 2010, and 70 at December 31, 2010. Operating margin was 52.8% for the first quarter of 2011, compared to 51.0% for the first quarter of 2010, and 53.2% for the fourth quarter of 2010. Other income/(expense) was income of $0.1 million for the first quarter of 2011, an expense of $0.7 million for the first quarter of 2010, and an expense of $1.4 million for the fourth quarter of 2010.Other income/(expense) includes the net realized and unrealized gains recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.These realized and unrealized gains associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.First quarter 2011 other income/(expense) also included expenses of $0.1 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated expenses of $1.0 million and $1.7 million in the first and fourth quarters of 2010, respectively.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended March 31, December 31, March 31, Interest and Dividend Income $
